            Case 1:19-cv-04922-JPO Document 42 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             3/23/21
THERESE PESCE,
              Plaintiff,
                                                     19-CV-4922 (JPO) (BCM)
       -against-
                                                     ORDER SCHEDULING CONTINUED
MENDES & MOUNT, LLP, et al.,                         SETTLEMENT CONFERENCE
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court will conduct a continued telephonic settlement conference on April 27, 2021,

at 2:15 p.m. Prior to the conference:

       1.       The parties shall promptly exchange their initial disclosures pursuant to Fed. R.

                Civ. P. 26(a)(1). As part of that exchange, defendants shall produce all written

                performance reviews and/or disciplinary materials regarding plaintiff since 2013,

                and any non-privileged documents demonstrating that the concerns animating her

                2018 performance improvement plan predated her EEOC complaint. If plaintiff

                intends to seek emotional distress damages, she must produce, as part of the Rule

                26(a)(1) exchange, copies of her mental health records since 2013, as well as

                HIPAA-compliant releases for each mental health provider during that period.

                Plaintiff shall also comply with Rule 26(a)(1)(A)(iii), regarding damages.

       2.       After exchanging their initial disclosures, counsel shall meet and confer in good

                faith and in "real time" (e.g., by telephone or videoconference) for a minimum of

                30 minutes, during which they must discuss both liability and damages, and

                exchange at least one good faith settlement demand and offer informed by the

                Rule 26(a)(1) disclosures and their good-faith discussion.
            Case 1:19-cv-04922-JPO Document 42 Filed 03/23/21 Page 2 of 2




       3.       After meeting and conferring, each party shall submit a confidential settlement

                update letter by email to Moses_NYSDChambers@nysd.uscourts.gov, limited to

                two pages, which certifies that they complied with (1) and (2) above, advises the

                Court as to their revised settlement positions, and informs the Court of any other

                information relevant to settlement that was not included in their original letters.

       All other provisions in the Court's Order Scheduling Settlement Conference dated

February 22, 2021 (Dkt. No. 41), remain in effect, including the attendance requirements.

Dated: New York, New York                      SO ORDERED.
       March 23, 2021


                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                  2
